Title: Dumas to the American Commissioners, 18 August 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, August 18, 1778, in French: Nothing worthy of writing has occurred since I last wrote. I visit the French ambassador daily and, through him, received the Gazette de Yorktown that Mr. Franklin had entrusted the Chevalier  [Georges Grand] to forward to me. Today’s Gazette de Leide is filled with its contents. I’m enclosing a copy of a letter I sent yesterday to Mr. van Berckel. My friends’ vessel has left.>
